DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 12 and 16, it is unclear how a “non-stripped end face” of the plurality of insulated conductors can be pressed against the conductive rubber element and still have the plug-connector be electrical conductive, as intended. For the purposes of this examination, it is assumed the claim was intended to be written as, “a 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka et al. (U.S. 9,004,928).
With respect to claim 1, Tanaka disclose a plug-in connector (41, Fig. 4) to which a cable (39, Fig. 4) having a plurality of insulated conductors is connectable in a linear array, wherein the plug-in connector comprises an elongated conductive rubber element (see the structure contained within 25 in Fig. 5) having a plurality of conductive layers (10, Fig. 5) alternating with non-conductive layers (26, Fig. 5) and extending along a length of the elongated conductive rubber element to interface with conductor elements of the linear array of the plurality of insulated conductors or with intervening connection contacts associated with the conductor elements (See Fig. 6).
With respect to claim 2, Tanaka discloses the plug-in connector as claimed in claim 1, wherein each of the plurality of insulated conductors are fixable in an 
With respect to claim 3, Tanaka discloses the plug-in connector as claimed in claim 1, wherein the plug-in connector comprises at least one connection contact (47, Fig. 4) that is fixable in an electrically conductive manner to at least one of the conductive layers of the elongated conductive rubber element. See how the contacts 47 interface with the conductive layers 10 in Fig. 6.
With respect to claim 4, Tanaka discloses the plug-in connector as claimed in claim 3, wherein the at least one connection contact is configured to be contacted in an electrical manner by a conductor end of one of the plurality of insulated conductors. See Fig. 4.
With respect to claim 5, Tanaka discloses the plug-in connector as claimed in claim 3, wherein the plug-in connector comprises at least one contact element (5, Figs. 4-6).
With respect to claim 6, Tanaka discloses the plug-in connector as claimed in claim 5, wherein: one of the plurality of the insulated conductors is contactable by the at least one connection contact (see Fig. 4); the at least one connection contact is in electrical contact on one face of the elongated conductive rubber element with at least one of the plurality of conductive layers (see Fig. 6) and on the other face of the elongated conductive rubber element the at least one contact element is in contact with the at least one of the plurality of conductive layers of the elongated conductive rubber element (see Fig. 5).
With respect to claim 7, Tanaka discloses the plug-in connector as claimed in claim 6, wherein the at least one connection contact is in electrical contact with the at least one contact element via the elongated conductive rubber element. See Fig. 6.
With respect to claim 8, Tanaka discloses the plug-in connector as claimed in claim 2, wherein: on one face of the elongated conductive rubber element at least one of the plurality of insulated conductors is fixable in an electrically conductive manner to at least one of the conductive layers of the elongated conductive rubber element (See Fig. 6; this is done via intervening contacts 47 in Fig. 4); and on the other face of the elongated conductive rubber element at least one contact element (5, Figs. 4-6) is contacted by the at least one of the conductive layers of the elongated conductive rubber element.
With respect to claim 9, Tanaka discloses the plug-in connector as claimed in claim 8, wherein the conductor element of at least one of the plurality of insulated conductors is in electrical contact with the at least one contact element via the elongated conductive rubber element. See Fig. 6.
With respect to claim 10, Tanaka discloses the plug-in connector as claimed in claim 1, wherein: the plug-in connector comprises at least two connection contacts (47, Fig. 4); and/or the plug-in connector comprises at least two contact elements (5, Figs. 4-6).
Claim(s) 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka et al. (U.S. 9,004,928).
With respect to claim 14, Joschika discloses a system comprising a plug-in block (330 and 334 in Figs. 3a-3b) and a circuit board plug-in connector (314, Figs. 3a-3b), wherein at least two solid conductors (325, Fig. 3b) or stranded conductors are fixed within the plug-in block parallel with one another and with a respective conductor end aligned with a direction vector parallel and/or orthogonal to a plug-in direction (see Fig. 3b); wherein the plug-in block comprises an elongated conductive rubber element having a plurality of conductive layers alternating with non-conductive layers and extending along a length of the elongated conductive rubber element wherein the conductor ends of the at least two solid conductors or stranded conductors are in contact respectively with at least one conductive layer of the plurality of conductive layers of the elongated conductive rubber element; or the circuit board plug-in connector comprises an elongated conductive rubber element (302, Fig. 3b) having a plurality of conductive layers alternating with non-conductive layers (see paragraph [0028]) and extending along a length of the elongated conductive rubber element, wherein respectively at least one conductive layer of the plurality conductive layers of the elongated conductive rubber element is/are aligned with respect to the conductor ends of the at least two solid conductors or stranded conductors in the plug-in direction. See Figs. 3a-3b.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (U.S. 9,004,928) in view of Moore et al. (U.S. 7,355,122).
With respect to claim 11, Tanaka fails to explicitly disclose that each of the plurality of conductor layers of the elongated conductive rubber element comprise silver particles.
Moore, on the other hand, is an example within the art that teaches a plug connector (Figs. 1-7) having a conductor of a wire (16b, Fig. 1) in electrical contact with a conductive rubber element (12b, Fig. 1) and wherein the conductive rubber element may comprise silver particles (col. 3, lines 16-18).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the conductive rubber element of Tanaka, with the teachings of Moore, as to have each of the plurality of conductor layers of the elongated conductive rubber element comprise silver particles, so as to ensure a reliable electrical conduction through the non-conductive rubber, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
With respect to claim 12, and in view of the obvious modification as noted above with respect to claim 11, the combined teachings of Tanaka and Moore disclose the plug-connector as claimed in claim 1, wherein a stripped end face of at least one of the plurality of insulated conductors is pressed against the elongated conductive rubber element. See Fig. 1 of Moore.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joschika (U.S. 2012/0315772) in view of Tanaka et al. (U.S. 9,004,928).
With respect to claim 15, Joschika fails to disclose that the circuit board plug-in connector comprises at least two contact elements having respectively one contact end and one circuit board connection end, wherein the respective contact ends are in contact with at least one conductive layer or with at least two of the plurality of conductive layers of the elongated conductive rubber element.
Tanaka, on the other hand, is an example within the art that teaches a connection system (Fig. 4) having an elongated conductive rubber element (see the structure contained within 25 in Fig. 5) that is configured to be connected to a plurality of conductive wires (39, Fig. 6) and wherein on the other side of the elongated conductive rubber element are contact elements (5, Fig. 4) such that respective contact ends are in contact with at least one conductive layer (10, Fig. 5) or with at least two of the plurality of conductive layers of the elongated conductive rubber element.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the circuit board plug-in connector of Joschika, with the teachings of Tanaka, so as to have at least two contact elements having respectively one contact end and one circuit board connection end, wherein the respective contact ends are in contact with at least one conductive layer or with at least two of the plurality of conductive layers of the elongated conductive rubber element, so as to provide an additional contact means between the conductive layer and the circuit board.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joschika (U.S. 2012/0315772) in view of Moore et al. (U.S. 7,355,122).
With respect to claim 16, Joschika fails to disclose that a respective stripped end face of the at least two solid conductors or stranded conductors is pressed against the elongated conductive rubber element. It is noted that Joschika discloses an intermediary contact (328, Fig. 3a) to facilitate connection between the stranded conductors and the elongated conductive rubber element.
Moore, on the other hand, is an example within the art that teaches a plug connector (Figs. 1-7) wherein the stripped end of a conductor (16b, Fig. 1) is in direct electrical contact with a conductive rubber element (12b, Fig. 1). 
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the circuit board plug-in connector of Joschika, with the teachings of Moore, as to have a respective stripped end face of the at least two solid conductors or stranded conductors be pressed against the elongated conductive rubber element, so as to reduce the number of connections and thus reduce the points of failure, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art. In re Karlson, 136 USPQ 184 (CCPA 1963).

Response to Arguments
Applicant's arguments filed 12/9/2020 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claim(s) 1 and 14 have been considered but are moot because the new ground of rejection does not rely on the same set of references applied in the prior rejection of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached to this Office Action.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T DZIERZYNSKI whose telephone number is (571)272-5161.  The examiner can normally be reached on Monday - Friday, 10 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW T DZIERZYNSKI/Examiner, Art Unit 2833  


/EDWIN A. LEON/Primary Examiner, Art Unit 2833